Citation Nr: 0721537	
Decision Date: 07/18/07    Archive Date: 08/02/07

DOCKET NO.  05-39 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1964 to July 
1966.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Newark, New Jersey (RO).


FINDINGS OF FACT

1.  The veteran's service personnel records reflect that he 
served as a medical corpsman in service.

2.  The veteran has a current diagnosis of hepatitis C.

3.  The medical evidence of record relates the veteran's 
current hepatitis C diagnosis to his military service.


CONCLUSION OF LAW

Hepatitis C was incurred in active military service.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pertinent regulations concerning VA's duties to notify and 
assist were recently amended, and VA has issued regulations 
implementing these amendments.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2006).  Without 
deciding whether VA's duties to notify and to assist have 
been satisfied in the present case, the Board concludes that 
it may proceed with adjudication of the veteran's appeal.  
This is so because the Board is taking action favorable to 
the veteran by granting his claim for entitlement to service 
connection for hepatitis C.  As such, this decision poses no 
risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); VAOPGCPREC 16-92, 57 Fed. 
Reg. 49,747 (1992).

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In order to 
establish service connection for the veteran's claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

The veteran seeks service connection for hepatitis C.  He 
claims that service as a medical corpsman, inoculation by 
air-guns, and receipt of a blood transfusion during surgery 
in service, all may have caused his hepatitis C.  The 
recognized risk factors for hepatitis C include receipt of 
blood or blood products before 1992; intravenous and 
intranasal drug use; occupational exposure to contaminated 
blood or fluids via employment in patient care or clinical 
laboratory work; high risk sexual practices; hemodialysis; 
organ transplants; and body piercing or tattooing.  

The veteran's only documented risk factor is his service as a 
medical corpsman.  His Department of Defense Form DD-214, 
Armed Forces of the United States Report of Transfer of 
Discharge, reflects that his military occupational specialty 
was field medical combat specialist, and that he was enrolled 
in Hospital Corps School from August 1964 to December 1964, 
and in Field Medical Service School from January 1965 to 
February 1965.  Thus, he may have knowingly or unknowingly 
been exposed to hepatitis C through his employment in patient 
care.  

To that end, there is no documented evidence of any of the 
other known risk factors for hepatitis C.  The veteran has 
denied, and there is no documentary evidence of, inservice or 
postservice use of intravenous and intranasal drugs, high 
risk sexual activity, or tattoos.  There is also no objective 
evidence in the record that the veteran ever underwent 
hemodialysis, had an organ transplant, or body piercing, or 
was in receipt of blood or blood products prior to 1992.  
Finally, although claimed by the veteran, inoculation by air-
gun is not a recognized risk factor for hepatitis C.  

Ultimately, the evidence of record shows that the veteran was 
only subject to one risk factor for hepatitis C.  There is no 
evidence to suggest that he may have contracted hepatitis C 
through any of the other recognized means.  Accordingly, for 
these reasons, service connection for hepatitis C is 
warranted.


ORDER

Service connection for hepatitis C is granted, subject to the 
laws and regulations governing the payment of monetary 
benefits.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


